On Denying a Petition for Rehearing.
Per Curiam.
Inasmuch as the opinion in this cause was filed on March 27, 1906 (42 Wash. 457, 85 Pac. 36), and directed that the judgment of the lower court be affirmed “with leave to redeem the interest of the minor, Joseph Gravelle, within 90 days from the date of the filing of this opinion in this court,” and a petition for rehearing has only recently been denied, it is now, therefore, ordered that the opinion be modified by providing that the judgment shall be affirmed with leave to redeem the interest of said minor within 90 days after the filing of the remittitur in the superior court.